DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 13-18 have been considered but are moot in view of new grounds of rejection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 16 rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Webler [US 20100069721 A1].
As per claim 13,  Webler teaches a guidewire assembly (Webler Fig 2A), comprising:
a) a guidewire comprising a guidewire proximal portion spaced from a guidewire Webler Fig 2a, ¶0077, Optical Guide Wire 12. RHS is distal and LHS is proximal portions ), 
wherein the guidewire has a lumen that extends from a guidewire lumen proximal open end residing in the guidewire proximal portion to a guidewire lumen distal open end residing in the guidewire distal portion (Webler Fig 2A item 18, hypotube.  See ¶0082 describing hypotube as a hollow tubular object.  Implies the hypotube corresponds to the claimed lumen);
b) a ferrule comprising a ferrule opening having an open length extending to a ferrule proximal open end and a ferrule distal open end (Webler Fig 2A item 22, ¶0077,  See Fig 11B showing two open ends of Ferrule 22,though which optical light is transported),
wherein the ferrule resides in the guidewire lumen proximal portion with the ferrule opening being in open communication with the guidewire lumen (Webler ¶0099 “A portion of optical fiber 26 is shown extending out from within bore 34 of hypotube 18 to indicate that the entire optical assembly 24 may fit within the hypotube 18 when a portion of ferrule 22 is inserted into hypotube 18”.  ¶0100 “The outer diameter of distal ferrule portion 42 is configured to slip into and engage the bore 34 within proximal portion 38 of hypotube 18, the hypotube proximal portion 38 having an inner diameter large enough to accept ferrule distal portion 42.”); and
c) an optical fiber extending from an optical fiber proximal portion having a distal optical fiber proximal end to an optical fiber distal end (Webler ¶0097 “ OGW 12 having a ferrule 22 and hypotube 18 in which is housed an optical assembly 24 having an optical fiber 26 ending in a directional assembly 28”), wherein the optical fiber proximal Webler Fig 11B, ¶0117 “… optical fiber 26 does not extend completely through ferrule 24, and proximal end 48 of optical fiber 26 is located at a position within ferrule 22 distal to ferrule proximal face 52, as illustrated in FIG. 11B. In such embodiments where optical fiber proximal end 48 is recessed from ferrule proximal face 52, within ferrule bore 56, optical radiation is able to pass to and from optical fiber 24 through bore 56.”).
As per claim 16, Webler further teaches wherein the guidewire lumen proximate the guidewire lumen proximal open end has an enlarged guidewire lumen portion, and wherein the ferrule resides in the enlarged guidewire lumen portion (Webler ¶0100 “The outer diameter of distal ferrule portion 42 is configured to slip into and engage the bore 34 within proximal portion 38 of hypotube 18, the hypotube proximal portion 38 having an inner diameter large enough to accept ferrule distal portion 42.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17 rejected under 35 U.S.C. 103 as being unpatentable over Webler [US 20100069721 A1].
As per claims 14, 17,  Webler teaches claim 13 as discussed above.  Webler 
Webler does not expressly teach wherein the unoccupied proximal portion of the open length of the ferrule opening ranges from about 1 mm to about 3 mm, wherein the guidewire lumen has the same diameter along its length.  However, as per MPEP it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In the instant case, the claimed limitations are only directed to providing certain dimensional values to the structure in Webler.  This would have been an obvious modification since this involves only routine skill and experimentation.

Claims 15, 18 rejected under 35 U.S.C. 103 as being unpatentable over McGowan in view of Stevens as applied to claim 13 above, and further in view of Wada [US 6761490 B2].
	As per claims 15, 18, Webler teaches claim 13 as discussed above.  Webler does not expressly teach wherein the distal ferrule of the guidewire assembly is flared at the distal ferrule proximal open end, or 18. wherein an inner diameter of the ferrule opening ranges from about 32 µm +1 um to about 202 µm +1.
Wada, in a related field of optical connectors, teaches wherein the distal ferrule of is flared at the distal ferrule proximal open end (Wada Fig 1B item 21e), or wherein Wada Col 9 lines 46-47, diameter of .125 mm = 125 um).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in McGowan in view of Stevens by integrating flare for the ferrule. The motivation would be for providing and arrangement for correctly guiding the optical fiber into the inner hole.

Allowable Subject Matter
Claims 1, 5-12, 19-23 allowed over prior art.  Independent claims 1, 19 include subject matter that was previously indicated allowable in the Office Action of 01/11/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Oommen Jacob/           Primary Examiner, Art Unit 3793